Name: Commission Regulation (EEC) No 1141/80 of 6 May 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 80 Official Journal of the European Communities No L 117/9 COMMISSION REGULATION (EEC) No 1141 /80 of 6 May 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4 ), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 9 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 171 , 4 . 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2. 1978, p. 7. (}) OJ No L 165, 28 . 6. 1975, p . 45 . (&lt;) OJ No L 32, 3 . 2. 1978 , p. 10 . No L 117/ 10 8 . 5 . 80Official Journal of the European Communities ANNEX Table I : Citrus fruits Code Description Amount of standard average values/ 100 kg gross Bfrs/Lfrs - Dkr DM FF £Irish Lit F1 £ sterling 1 . Lemons : III I 1.1  Spain 1 663 32214 102-95 239-97 27-82 48 344 113-88 25-11 1.2 (deleted) \IIIIII 13  Countries in southern Africa 1 693 328-02 104-83 244-36 28-32 49 227 115-95 25-57 1.4  Other African countries and countries on the lIIII\lI Mediterranean 1 431 277-33 88-63 206-60 23-95 41 620 98-04 21-62 1.5  USA 1 854 359-27 114-82 267-64 31-02 53 917 127-00 28-01 1.6  Other countries         2. Sweet oranges : lll \l 2.1  Countries on the Mediterranean : III lI 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins 1 263 244-82 78-24 182-37 21-14 36 740 86-54 19-08 2.1.2  Sanguines and semi-sanguines, including III\\I Navel sanguines and Maltese sanguines . . 1 871 362-42 115-83 269-99 31-29 54 390 128-12 28-26 2.1.3  Other         2.2  Countries in southern Africa I-I-I-I|-I\l-I 23  USA --II-l-l-I 2.4  Brazil I-II-I \-I 2.5  Other countries 1 059 205-27 65-60 152-91 17-72 30 806 72-56 16-00 3. Grapefruit and pomelos : \ \\ 3.1 (deleted) IIl 3.2  Cyprus, Egypt, Gaza, Israel, Turkey .... 1 155 223-81 71-53 166-73 19-32 33 588 79-12 17-45 3.3  Countries in southern Africa         3.4  USA 1 691 327-70 104-73 244-12 28-30 49 179 115-84 25-55 3.5  Other American countries 932 180-66 57-74 134-58 15-60 27 113 63-86 14-08 3.6  Other countries 899 174-26 55-69 129-82 15-05 26 152 61-60 13-58 4. Clementines 2 628 509-09 162-71 379-24 43-96 76 400 179-96 39-69 5. Mandarines including wilkings         6. Monreales and satsumas 1 849 358-34 114-52 266-94 30-94 53 777 126-67 27-94 7. Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci II I fied or included 1 473 285-49 91-24 212-68 24-65 42 845 100-92 22-26 Table II : Apples and pears 8 . Apples : II II I 8.1  Countries of the southern hemisphere .... 1 934 374-72 119-76 279-15 32-36 56 236 132-47 29-21 8.2  European third countries 1 628 315-53 100-84 235-05 27-25 47 352 111-54 24-60 8.3  Countries of the northern hemisphere other III\III\I than European countries 2 190 424-24 135-59 316-03 36-63 63 666 149-97 33-08 9 . Pears : II \ I\I 9.1  Countries of the southern hemisphere .... 2 497 483-84 154-64 360-43 41-78 72 611 171-04 37-72 9.2  European third countries I-I-IlI-I \-I|- 9.3  Countries of the northern hemisphere other than European countries II II I